TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00840-CR



                              Elizabeth Alene Hampton, Appellant


                                                  v.


                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR04-276, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Elizabeth Alene Hampton perfected this appeal from her conviction for intoxication

manslaughter. The clerk’s fee has not been paid and the clerk’s record has not been filed. See Tex.

R. App. P. 35.3(a). The Court has received a latter from Hampton’s retained counsel stating that she

desires to dismiss the appeal. The letter was accompanied by a copy of a motion to dismiss the

appeal filed in the trial court. The Court has also received a copy of the trial court’s order granting

the motion to dismiss.

               A motion to dismiss a criminal appeal must be filed in the appellate court and signed

by the appellant. Tex. R. App. P. 42.2. Although Hampton has not properly withdrawn her notice
of appeal, she has not paid for the clerk’s record and plainly does not intend to do so. The appeal

is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: May 18, 2006

Do Not Publish




                                                2